Citation Nr: 1807671	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  09-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for left inguinal hernia for the periods of May 25, 2007 to December 1, 2008, and March 7, 2014 to the present.  

2.  Entitlement to a compensable disability rating for bilateral hydroceles and left varicocele with inguinodynia for the periods of May 25, 2007 to December 1, 2008, and March 7, 2014 to the present.  

3.  Entitlement to a compensable disability rating for genital warts for the periods of May 25, 2007 to December 1, 2008, and March 7, 2014 to the present.  

4.  Entitlement to an increased disability rating for left ankle degenerative joint disease (previously rated as left ankle osteoarthritis and tenosynovitis), currently evaluated as noncompensable from May 25, 2007 to December 1, 2008, and as 20 percent disabling from March 7, 2014 to the present.  




REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1996 to May 2007 and December 2008 to March 2014.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case currently rests with the RO in Philadelphia, Pennsylvania.

These matters were subsequently remanded by the Board in February 2011 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

An August 2012 rating decision awarded the Veteran an increased rating for his left ankle disability.  As the staged ratings assigned are less than the maximum benefits available, and the Veteran has not indicated satisfaction with the ratings as assigned, this claim remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Two issues have been raised by the record but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) Entitlement to service connection for a dental disability (raised in a July 2017 claim); (2) entitlement to service connection for a left arm disability, to include surgery residuals (raised in a May 2015 claim).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

In a February 2016 written statement and prior to the promulgation of a decision in this appeal, the Veteran indicated that he did not intend for the issues to escalate into an appeal; there are no questions of fact or law remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a compensable disability rating for left inguinal hernia for the periods of May 25, 2007 to November 30, 2008,  and March 7, 2014 to the present, have been met.  38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of the issue of entitlement to a compensable disability rating for bilateral hydroceles and left varicocele with inguinodynia for the periods of May 25, 2007 to November 30, 2008, and March 7, 2014 to the present, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for the withdrawal of the issue of entitlement to a compensable disability rating for genital warts for the periods of May 25, 2007 to November 30, 2008, and March 7, 2014 to the present, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for the withdrawal of the issue of entitlement to increased disability ratings for left ankle degenerative joint disease for the periods of May 25, 2007 to December 1, 2008, and March 7, 2014 to the present, have been met.  38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary. 38 U.S.C. § 7104 (2012).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2017).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b) (3) (2017).

In a February 2016 written statement, the Veteran indicated that it "was never [his] intention to appeal" the issues before the Board or to have them "escalate into a full blown appeal."  Instead, the Veteran represented that he had merely intended to add evidence to the record, and had filed a distinct claim for the matters he wished to further pursue.  

In December 2017, VA contacted the Veteran for clarification regarding his intent to pursue these claims.  No response has been received to date.  

Thus, the Board construes the Veteran's February 2016 statement as a request to withdraw the pending matters.  Said withdrawals were requested prior to the promulgation of a Board decision on these matters.  Accordingly, there are no allegations of error of fact or law with respect to these claims remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal.





ORDER

The appeal seeking entitlement to a compensable disability rating for left inguinal hernia for the periods of May 25, 2007 to December 1, 2008, and March 7, 2014 to the present, is dismissed.

The appeal seeking entitlement to a compensable disability rating for bilateral hydroceles and left varicocele with inguinodynia for the periods of May 25, 2007 to December 1, 2008, and March 7, 2014 to the present, is dismissed.

The appeal seeking entitlement to a compensable disability rating for genital warts for the periods of May 25, 2007 to December 1, 2008, and March 7, 2014 to the present, is dismissed.  

The appeal seeking entitlement to increased disability ratings for left ankle degenerative joint disease for the periods of May 25, 2007 to December 1, 2008, and March 7, 2014 to the present, is dismissed.  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


